y

eN

| cEciLia HIDALGO MORAN

MS MIL AMINTENTOS SFTENTICINCO
IS AUINIENTOS SFTENTIDOS

OD Iran TOM DEL, - Contra ro
Ln, EXPLORACIÓN EXEC
HIDROCARBUROS” PEL toTe a . OF LENRAN
UÑA PARTE PERUPETRO S/n. Y ELA ÓTRN PARTE

BARRETT RESOURCES ana Ea Soc, MEL
PERU, >, CONS, La,
RESOLÍRCES. ceo

%, festsyro, ento De es ue jos3t 33d, DI e caí: -Enil y,
CECILIA ÉUDALGO MORAN.

E ESTAR, DEBIDAMENTE FACULTADO. SEGUN CONSTA DE” 105 Postres, _ÍNSCRITOS EN An

de BarPlof nunEro 11013523 DEL REGÍSTRO DE PERSONAS AURIDICAS DE Cua Y EN LA PARTIDA

NO 060063565 DEL REGISTRO PUBLICO: DE HTDROCANBUROS +»

QUIEN EN ESTE ACTO > DECLARA - PROCEDER En Hon Y AEPRESEirACIÓN DE, BARRETT
RESOURCES (PERS Me, CON DOMACÍLID. EN 1209. ORANGE STREET, MSLNINSTONS _DELAMARE
19801, ESTADOS UNIDOS <DE AMEñICA,, En su CACI DAD DE BEER ENTANTE/ LÉGA Qu]
DICEN ESTAR DEMIDAMENTE —FACUÉTADO SEGUN chusta ne “1ÓS PODERES _INSTRÍTOS>, EN. LA
PARTIDA NUMERO. 11013523, DEL: REOISTRÓ DE. PERSONAS. IYRIDICAS: DEL REGISTROS PUBLICOS

ANTERIOR

8, TNC/, CON Dom 1170 EN DNÉ; A É
ÚNIDOS DÉ-AMERTOAS- Y DUE IcEMSESTAR.
É-FODERES INSCRITOS 48 e A uuNeROd
ICAS DÉL festsTios Pub Ie0S DÉ -

HE ESECT
AJO RESPEL

 HINÚTA “OUE ando EN SU
DIEMTÉ y (CUYO TENOR LITERAL ES

Sírvase “usted extender en su Registra de Escrituras Públicas una ele la que
la Modificación gel Contrato de Licencia pará 14 Exploración Y Explotación de

idrocarburos del Lúte 67, que celebran de una parte: PERUPETRO B.A, * mí Registro

ico de Contribuyente. NQ 20126785044,,con dosicilio. en Luis Algdána NY 320, San.

Borja, Lisa; debidamente representado por sú Gerente Benerá año José Chávez
Cáceres, de nationalidad, Fezitanta, identificado, con Docunento.Nacional de Identidad
o 09343700, autorizado según Acuerdo de Directoría de PERUPETRO: | 078-2004 del

5 de diciembre. del 2004. que corre inscrito en la Partiga Electronica Na 00259837,

Asiento [000034 del Registro de Persporñas duriótcar de Lisa y de cónforsidad con el
Acuerdo de Directorio de PERUPETRO NO 058-2005 del 24, de agosto, del 2005 y el

Decreto. Supremo ye 044-2005-EM- publicado al 20” de” “actbre” det 2095, EA aismos, que '

Rar Notario se servirá insertar, a quién”, em adelante se le denominará

MODA RERMRO, y de la otra parte: GARRETT RESIIRCES (PERO e SIICIRSÁL DEL PERIS,
con Fegistro Único de Contribuyentes y* 20332475308, con de

y Moreyra NO- 385, Piso 5: San Isidro, inscrita en la Ficha No 132060. que continua

en la Partida N* 11013523 des Registro de. barsonas, Jurid

Partida No 06006365 del Libro de Contratistas de Operatiónes del Registro Público

ilio en Ay. Canaval

5 de tina y en la

de Hidrocarburos, debidanénte representada por “su Mandatario “Mational- el señor
2 Nacional * * Identidad N*
. DÉ353450, autorizádos. Según "poderes “inscritos en lá Partida! Na 11013523 - del 7

- Jorge fugustó. Perez Taiaaí, 1debtiticado: con docu;

Registro. de Personas Jurídicas del Begiótrd Público de- Lima! y - eno la Partida NQ
OB006JES y
Misrocarefros, con 47 úpterueñeión de BARBETT RESONEES Area) A con apmernio

el Libro, de Contratistas de Operaciones del Registro Público. de

pa Tulsa, Ot tahnss Estados.

Ta Exploración” y
ue se “detalfan AS

PÉRUPETRO S.A
sutursalo, del
Peruihaz - Hanihá Energy

en “adelánt

nú, Korea Pot rales Sorétoineia,

Corporation, e

tyé ¿Gcctada p r Hostezto ES Mo.
con fecha 13, de diciembre de 4995,

ante. fosário.,

Carpio vargér, OS

EN 1% “Ces Yon dé Par bacipacIóR en a “tomtráto ,
Resburtes” Anternátionat, Sucursal des. Pera, a os Ye arrest, Foscurces

(ret) RS Sutursal del Peri; 15, mí9sa,

os Peri; Mvaotage ¿fesouy ces

1.3

- 133 Papresas Charrett Respurces rt ¿op - Sucursal, Sel Perú y

Copdoration, becursiy del Perúj Me fuera
Je hescurcas interna Kórea National Dil

orporation, Sucursát ana. | Corea Petroleú eve opnení

eS

Corporation, Sucursal Perya Corpor ion “eycars peruana y
Da E

TE AE AA

Hantha Energy Companyatiaiy
La Pattridn Cesioñ sd

tudl fue e, vada 3 escritura pública

Carol

Cecilia

Lima: Dra.

Mediante Decreto Supremo po 07- 2001- En, de fetha 5 de” febrero” del 2001, se
aprobá la Modificación ye Cesión de Posición Contractuar: en él Contrato, pór

-parte de Yorea  Mational -Dil Corporation), Sutuyr Sal Perúana- y Hyul gli,
(Perú)
Corporation, Sucursal del Perús la isa que fúera suscrita. entre “RERUPETRO

Córporatioh, Sucursal “Peruaía a ¿Fayor, qe Barrett “Respurcés

S.A. y las espresas Barrett Resayrces; (Peru) Corporationy Sucursal det Perú;
Aúvantage. Resources International, Sucursal del. Perú; Hyundai Corporation,
Sucursal Peruana y Korea National 0il Corporation, Sucursal Peryaña. Luego
de esta cesión, el Contratista quedó conformado por Barrett Resources (Peru)

Corporation, Sucursal del Perú, con 85%, de participación en el Contrato Y

Advantage . Resources International, Sucursal de)
4 participación de 61 Contráto.==2==5=====4===i92Í
La referida Cesión de Posición Contractual fue elevada 3 escritura pública
con fecha-23 de abríl de 2001, añte Notaria de Lisa Dra; Carota «cecifta

dalgo Norán.===t====35=
2 565% Rsiante Decreto Supremo N2 008-2003-EM, de fecha 1? de marzo de 2003, se
aprobó” la Múdificación del Contrato, en virtud de la tuál Barrett Resvurtes

tPeru)- Corporation, Sucursa] del Perd asume 81 100%, de participación en el
Contrato, como consecuencia de la fusión pór “absorción ye- Advantage
Resources International, Sucursal del Perú SS parte de Barrett: Resources
(Peru) Corporation, Sucursal del Perú; “otorgando Thé. Williams Companies,

ciscisoas=eso=

Inc. la Bárantia. Corporativa correspondiente.========5=85==s

Modificación de Contrato fue elevada 4 éscritura ¿pública con

Le. The Williams Companies

¿Tos yerechos. y.

Y igaciones que en

Urasór de Pa 1 , forá
Conforme 5 extra A i
social otorgada con»
Ricardo Fermandini Barreda, q :
empresa constituida” Es 9 > D a
J / cambió su" genoiin , E" Darfett É

pr Midad_A

e en el Contrato

ALGO MORAN

Notaria de Lima

CECILIA HID,

social desu sucursal, én el Perú a Bi

del Perú,=
CLAUSULA- SEGUNDA. 7
20% Interviene! Bárrért” Resources Peral 1 a efect a a. a

ren qe Tb
CLAUSULA TERCERA > 5
Para efectós de reflejar lo esta tecido. eh e láusulás. precedentes -1as “partes

han: acordado introducir ens modi ta “aciopés, * «Alintagtiones ó

agregados gue se indican z «contimuación Í
3,1 . Modificar el acápite
“1.9 Contratista
Barrett Resburtes”

ME E E fegístio Pabrsó

E

e01á atoytente

[Perú LLt, aya de, cesta;

2 1-53 % “teca de Tarento y indicación Lazipligia=i > 54
+ ES el 28 “de. id de” 20054 techa an Ya , Gu
¿modi Hicación del Contrato de Licen

Lote 57,”

sé: suscribe la

a ¿Esplaras ión y

iplotación A Hadrocarburs en el A der Detreto

"5.14. Interviene marea, Maiistace, trero)

garantía cor por atj va que: aparece en el anexo” Dt

3 derantta RARAS afentras. sean

garan a

uf plazo mádimo Y

iquiénte gánera:==
“20.1 Toda notifica
: torsideráss 20%

ontéato, sérá
ensíató Y “entregada con

ade Lima

0 PERUPETRA:
PERUPETRO S.
Serencia Benéral====
¿Ava Euis Álgána Nos: 320==e
Lima 41s Perú=
Fax: 617-1801
CONIROTISTAS=

Notari

| CECILIA HIDALGO MORAN

» Av Ciostnl Y y Moreyía 3agas= cd

5to Fiso, San Isióro,s*
Lisa 23, S. Purdr=35%%
Fav1 447 1453=
Sarante, Corpurat3vo:9==

o YigTbles Jas
Los: subacapites oe
¿la validez o: 1%

crisi o

Barrett, Resources (Peru) LLl<=====
he A chief SSgUSEnS Dffícer==

latón Únidos de Ambrita==
Faxi (302) 356 14Ó1L====s== :
345 7 Modificar el anexo "D”, er cual quedará redactado de la manera siguiente:==
Ñ ¿ "ANEXO Pp” E
GARANTIA CORPOÑATÍ

f dof esfurces 4P 4 de -Contoreá ad com
ey acople” 3.ya ahi-Cón Se y pal p ción" Explotación E
de Midrotarburas en> IA 'ETRI A “PERUPETRO")

can Barrett “Resoúrces

, sol 1datiánente arte”

de e repsbrica yal ema, >
dsplomática 2 e ans ar

idonérarar o “hatorizado]*
CLAUSÚILA” «CUARTA, es=5=

- “docupénto,, ¿Hartet, fesóur cas
—eñurErRO la ¡anta

== kq=

burces. (Peru), te, Sucursal del Perg.==

nasa ru usted, Señor, hotar to, Yos insertos que torrespondey Y 1 gue fuefe te 1ey y

Curse los pistas para ra” ipseripc án- de Ya presente Moda ficación de Contrato de
Licencia én el Registro" Público de Hidrocarburos. ;

Plass 28. de, Pa de: -2005=

A LEY OrsamIca be hIDROCARBUROS, LA-CUAL
-N EL a par
A, 7 DE, DICIEMBRE. DE 1999, SE
hproñO EL CONTRATO DE LICENCIA FARA LA EXPLORACION, f. EXPLOTACION. DE HIDROCARBUROS
N EL LOTE 67, UBICADO El. LAS PROYINCIAS “DE MAYNAS “Y "LORETO, DEPARTAMENTO. DE
LORETO, El MISMO” gue FUERA SUSCRITO ENTRE PERUPETRO. 3, A Y LAS EMPRESAS -ADVANTASE,
RESOURCES INTERNATIONAL; “SUCURSAL> DEL”, ¿PERU * KOREA. PETROLEUM — DEVELOPMENT
CORPORATION, SUCURSAL PERUANA; HANA ENERGY COMPANY LIMITED, SUCURSAL PERUANAS Y,
HYUNDAJ CORPORATION; -SUCURSAL PERUANA¿==== 5 :
QUE, MEDIANTE DECRETO SUPREMO N* 032-977EM, DE FECHA: 23: DE> DICIEMRE “DE 1997, SE
APROBO-LA-CESION DE PARTICIPACION EN El CONTRATÓ DE-LTCENCIA PARÁSLA EXPLORACIÓN Y
EXPLOTACION DE HIDRBCARBUROS. EN, EL LOTE 675 POR FARTE DE “ADVANTASE, RESOURCES
INTERNATIONAL, SUCURSAL DEL. PERU, AFAYOR DE, DARRETT _ RESOURCES ¿PERÚ) CORPORATION,
SUCUBSAL DEL: PERU; LA MISMA QUE FUERA SUSCKITA.ENSRE .FERÚRETRO” 5.N, Y Las EMPRESAS
BARRETT, RESOURCES sPERy): CORPORATION, SUÉURSAL MEL” aohea:, PETROLEUM
DEVELOPMENT CORPORATION, SUCURSAL PERUANA; ADVANTAGE RESOURCES MutegiaTioNaL,
SUCURSAL DEL PERU; HANUHA ENERGY "COMPANY LIMITED, ueno Ponto, A, HYUNDAI *

.. Az

“TESTIMONIO

ION, SUCURSAL PERUANA; =====

1. PA buES MEDIANTE DECRETO SUPREMO ÑO 048-99-EM, De FECHA 17 DE SETIEMBRE DE 1999, sE

APROBO LA CESION' DE: POSICION CONTRACTUAL» EM EL EONTRATOS DE LICENCIA PARA LA

EXPLORACIÓN Y, EXPLOTACION -DE- HIDROCARBUROS. EN El LOTE 67, POR PARTE DE, HANUHA

ENERGY COMPANY +LIMITED, SUCURSÁL PERUANA, A FAVOR=,DE. BARRETT RESOUÍCES (PERU)

CORPORATION, SUCURSAL DEL PERU; LA MISMA QUE FUERA SUSERITA ENTRE PERUPETRO S.A. Y

LAS EMPRESAS> BARRETT RESOURCES” (PERU) CORPORATION, SUCURSAL: DEL: PERU;- KOREA

“ NATIÓNAL OIL CORPORATION, -SUCURSAL. PERUANA; “ADVANTAGE RESOURCES: INTERNATIONAL,

SUCURSAL DEL PERU; HYUNDAL CORPORATION; SUCÚRSAL PERÚANA; Y, HAÑUHA ENERGY COMPANY

URSAL. PERUANA; === -
NTE DECRETO SÚPREMD N* 007-2001-EM, DE FECHA 5 DE FEBRERO DEÍ 2001, SE

MODIFICACION Y CESION- DE POSICION. CONTRACTUAL EN El CONTRATO DE LICENCIA:

EXPLORACION: Y-EXPLOTA la. "a EN El LOJE=
ATIONAÍ. Ó1L 'CORPORATÍON A marc

lA, A FAVOR DE PARRETÍ hEsouRtEs (PERUN CorPOrArÍON, sl
QUE FUERA SUSCRITA ENTRE PERÚPETAO S.A. Y AS EMPRÉSAS, BARRETT RESOURCES
ES INTERNATIONAL, 'SUCURSAL
RANA; Y, KOREA, * NATIONAL 1015

18; a) El / CONTRATISTA. QUEDO

AL eL PEU, LON 591 DE

LIMITED,

PERU; HYUNDAI CORPORATION,”

a
3
-3
3
de
El
de
o
z

DE TAL IPÁCION;===e==azie==35 Contarini 5
MEDIANTE: DECREJO SUPREMO-NÚ 008-2003-EM, DE FECHA, 19 DE manzó DE 2093,, SE
APROBO LA MODIFICACION, DEL CONTRATO DELIGENCIA PARA: LÁ> EXPLORAGION Y. EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE 67, EN RAZOM AL CAMBIO: SÓCIETARIO DE-BARREIT RESQURCES,
(PERU) CORPORATION; SUCURSÁL, DEL “PERU, QUE, ¿ASUMIÓ Eb, 100% ie pels EN EL

z
2
el
is
S
E
z
[a
E
<
E

INTERNATIONAL, SUCURSAL DEL PERU, PoR ¿Parte ¿DE BARRETT agsqunces PERU

CORPORATION, SUCURSAL DEL PERU, OTONEARAD LA GARANTIA CORPORATIVA, CORR SONO ENTE,
THE WILLIAMS COMPANTES INC, ¿== de
QUE, EL ARTICULO 120 DE-LA.LEY ORGANICA DE HIDROCARBUROS, LEy 1
POR .LEY NO 2130, LEY DE” ACTUALIZACION EN H1DROC: RDuRÚS y”
CONTRATOS, ÚMA VEZ APROBADOS Y _ASCpFrOS, qlo PUEDEN

aa on rrxCaDO Mes
ABLECE * ae, 108 ;

L
JANTE CARTA DE 'FECHA-22 DE FEBRERO DE 2005, WHE- -MILLTAMS, CORPANTES ING. y

ES ENARÁA A PERUPETRO S.A. SÚ INTENCION'_ DE CEDER, Ta EoMpTeION E SARÁNTE
CORPORATIVO QUE- TIENE EN. EL CONTRATO, DE LICENCIA Para La EXPLORACIÓN y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 47, A FAVOR“DE BARREIT RESOURCES (PERU) CORPORATION;
ESTE CAMBIO DE GARANTE CORPORATIVO HA“ 51D0 “ACEPTADO POR POR PERUPETRO 5.M, PABA
CUYO EFECTO SE REQUIERE MODIFICAR EL CITADO GONIRATO DÉ LICENCIA =======
QUE, DE OTRO-LADD y CONFORME SE EXTRAÉ-DE. LA, ESCRITURA PUBLICA DE m0mJFIdnción DE
DENOMIMACION “SOC/AL, DE FECHA 13 DE MAYO DE “2005, DTORBADA-. are Er NOTARIO DE
LIMA; DOCTOR RIÉARDO FERNANDINI, BARREDA, BAÑRETT RESOUREES: ¡PERÚ CORPORA] TON UNA -
EMPRESA CONSTIÁUIDA EN EL ESTADO DE DELAWARE; ESTADOS UNIDOS 'DE AMERICA, -£ÁMBIO. SU
DENOMINACION) SOCIAL A BARRETI RESOURCES (PER) LLE coña RESULTADO DÉ SU.
TRANSFORHAJÍLON. EN UNA COMPAÑIA DE RESPONSABILIDAD LIMITADAS Ya POR TAL MOTIVO SE
MODIFICA [£A- DENÓMINACION > SOL 1 Aly SUCURSAL EN "EL PERU A-BARREFT RESOURCES
(PERU) ho, SUCURSAL “DEL 05 CAMB 7 MA DUE IMPLICA LA
pl. DEL REFERIDO CONTRATO DE LICENC -

o) DIRECTORIO DE PERuPETRO 5.4%
y L-pnovetí: »

Eotráro” DE LICENCIA PARA
EC Lor. Ea, “páRa "EFECTO DEL
pra, NC. A BARRETT RESDURCES
LON, SÓCIAL DE BARRETT
PERU, A palnery RESOURCES (PERU) LLC,
_EsEcurÍvo * Pang" su, CONSIDERACIÓN” Y

l ES oca
CONFORMIDAD COM LO DISPUESTO EN LOS NUMERALES B) Y, 24) DEL ARTIGUEO 1482 DE, LA

CECILIA HIDALGO MORAN

ARTICULO 19. DE LA APROBACION DE LA ADIFICÁCION DEL CONTRATOS
APROBAR LA MODIFICACION EN- EL CONTRATO DE “LICENCIA. PARA LO EXPLORACIÓN Y
EXPLOTACION -DE HIDROCARBUROS ENEL-LÓTE 67, APROBADO POR DECRETO “SUPREMO "NO -38=95-
EN, Y SUCESIVAMENTE "MODIFICADO POR,LOS DECRETOS SUPREMOS-N0 032-97-EM,Ng 048-99-
EM, NO, 007-2001-EM Y NO .008- 2003-EM,. PARA LOS-FINES, REFERÍDOS. EN LA «PARTE
CONSIDERATIVA DEL” PRESENTE: DECRETO SUPRENO,, A SELEBRARSE ENTRE “PERUPETRO. S.A. Y
BARREJT HESOURCES (PERÚ) LLC) SUCURSAL- DEL PERU, === z
ARTICILO 0,2 DE LA AUTORIZACION PARA SUSCRIBIR Ln MODIEICACIONE
AUTORIZAR A PERUPETRO: SA. A SUSCRIBIR CON BARRETI RESOURCES. (PERU) LLO, BUCURÉAL

1, CON. UA INTERVENCIÓN “DEL. BANCO CENTRAL ¿DE RESERVA DEL, PERU, LA,
".0D4 ocio DEL CONTRATO, _DE LICENCIA”. PARA: LA EXPLÓRACION Y EXPLOTACION DE
HIDROCARBUROS, En EL Lote 67, QUE SE APRUEBA + E El: ARTICULO 14

eS

poE=S==%

CECILIA HIDALGO MORAN

/

pp DE, BIRECTORIO. Ne
ADA, PAGINA ,' MERBRETE que
ANSCRIPELON=

- Notaria de Lima

torenartonóL, Socia DEL, “peñu,
SUCURSAL PERUANA, Ñ
CORPORATION, sucuRsat Penúmá

- QUE, POR DECRETO, Supreño, ño, *
DE. PARTICIPACIÓN “EN= EL, "CONTRATO DE, LICENCIA PARA LA ExPLGtOcION= Y
PP. ExrEbrR ion DE HIDROCARBUROS EN EL LOJE“67, APÑODADO, POR Dcnezó: SUPRENO NÓ 38-
95-EM, POR_PARTE DE ADVANTAGE RESOURCES INTERNATYONAL SUEUPSAL DEL PERU, <A FAVOR
DE BARRETI "RESOURCES (PERU) EORPORATION;, SUCURSAL DEL “PERUÍ, ASI É0MOG LA
MODIFICACION DEL CITADA EONTRATO,. DERIVADA DE LA pee MES .

sicurisnL PERUANA, A. Fayos DE BARRE. «RESOURCES * FEA,
SUÉURSAL “DEL, PER; ASI COMÓ, La MODIFICACION, DE ITÁDO CONTRATO, -

Sucúnsin. PcfuaMa tantes
o SÁL PERUAÑA) y Y HYUNDAL
a al RESOURCES, (PERU). CORPORATION,
EL CONTRAYIÓTA “OÚEDO: CONFORMADO. POR
Ent, Y ADVANTAGE - RESOURCES

CECILIA HIDALGO MORAN
Nofaria de Lima —

N RAZON, AL CAMBIO. SOCIETARIO DE BÁBRÉTT RESOURCES (PERU). CORPORATION,
SUCURÍSAL - DEL PERU, QUE ASUME: EL 100% DE PARTICIPACION EN- EL EDÑTRATO, CORO
ECUENCIA. DE LA FUSION POR. ABSORCION DE ADVANTABE RESOURCES "INTERNATIONAL y
ÁSAL DEL PERU, FOR PARTE DÉ BARRETT RESDURCÉS TPERU) CORPÓRATION, SUCURSAL DEL
OTARGANDO, LA BARANTIA CORPORATIVA CORRESPONDIENTE. THE“ MILLÍAMS- COMPANIES,
: ==e= *pís= essa =0 se
CON CÁRTA- DE, FECHA” 22'.DE PEBRERO. DEL 2005, Tue WILLIAMS”. COKPANTES INC»,
KA a PERUPETRO S.A sú INTENCTON DE CEDER” En “compséLo "DE" GARANTE
CORPORATIVO QUE TIENE EN EL CONTRATO, DE CICENCIA PARA, LA TexPLORACION Y EXPLOTACION
DE HIDROCARBUROS. EN EL LOTE 67,-A FAVOR DE: BARRETT aéspUncEs PERU), -EORPORAT IÓN; '

43 DA FEROE PEQUTERE MODIFICAR EL“CITADO CONTRATO DE LICENÉLA

CECILIA HID.

E
pe
E

B10 DE GARANTE CORPORATIVO HA SIDO ACEPTADO. POR PERUPETRO Si ars PARA puYO

PUE, POR OTRA PARTE, CONFORME. SE EXTRAE DE LA ESCRITURA, PUBLICA, DE, opte 1cadioN DÉ
DENONINACION-SOCIAL, DEJAS DE-MAYO DEL 2005; OYORBADA, ANTE ÉL. NOTARIO, DE. LIMA, DR.
RICARDO: FEMANDIMI > BAÉREDA, BARRETI, RESOURCES (PERU) CORPORATION, --ÚNA EMPRESA
CONSTITUIDA EN EL ÁÁSTADO DÉ DELAMARE; ESTADOS. UNIDOS” DÉ AMÉRICA, -CAMBTO, “SU
DENOMINAC TON SJ A —VARRETTS RESOURCES — (PEÑU) LLE COMO "+ RESULTADO DE Sy
TRANSFORMACION e COMPAGÍA. DE RESPONSABIL INAD LIMITADA; Y, POR, TAL MOTIVO “SE
mopisaca La DAMOnIMACIÓN SaCtaL DÉ Su SUCURSAL ENTEL- PERÍS A BARRETT RESOURCES -
(PERU) LLEz /QUOURSAL - DEL “PERU; CAMBIO DE DENOMINACION —SÓCIAL QUÉ- IMPLICA LA
DEL REFERIDO CONTRATO DE LICENCIA ip =ás
PÁICULO “12* DE LA -LEY NO. 26221, LEY: ORGANICA “DE” MIDROCARBUROS;..

POR, ÉL ARTICULOS 1% DES LEY 'NO/- 27377, LEY DES ACTUALIZACION: EN
BI/ROS /-. DISPONE pS o A APRO a SoLo.
R AS “ACUERDO ESCRIJIS ENTRE O RTEÉ; A y

1ONES' SERAN? APROBADAS 2 yO SuPR EFRENDAO PoR 105 _mstros DE

APROBAR. EL "PROYECTO DE MODIFICACION, “DEL CONTRATO DE. Í
EJFLORACION: Y EXPLOTACION DE HIDROCARBUROS EN EL ¿LOTE 067 APROBADO * POR. DECRETO,
SÍPRERO ND. 38-95-EM Y opte ICAJO POR 105 “DECRETOS SurRéÑOS NO, 03297 Em, NO:
048-99-EM, NO.-007-2001-EM Y_ND, '008-2003- EM PARA. EFECTO" pÉL CAMBIO DE» _BARÁNTE >
CORPORATIVO DE THE BILLIANS COMPANIES, TNC ke BARREIT RESUURCES * PERÚ) Le, Y DE
REFLEJAR LA MODIFICACION “DE LA DENOMINACIÓN S0cIÓ DE” BARRE, RESOURCES. tPERU) .
CORPORATION; SucUrsaL, DEÚ, PERÚ, . ñ BAGRETT hesburte - (PER, “ALC, -SUCURSAL. mE E, l
PERU; A CELEBRARSE Enri PERÚPETRÓ s: la Y BARRETT PERÚ) LLE: “eUEuRSAL” ,
, El Etojecfa, DE DECRETO “Syrcio, ue Aroa El AE" %

DEL PERU¡ ASI CO

Notaria de Lima

E
z
:
É

DE MODIFICACION;

5 oficia DEL

SELCO QUE: DICES ANTONIO CUETD * DUTHURBURU

>
MARTIN e

ESIDLES
PERÚPETRO 5.A.===
TLEGIBLE. rom rn

¡vos DE PERyAETRO. S» A
SECRETARÍA GENERAL, <n==o=

A GENERAL - PERUPETRO.S:A.. UNA
D E

BERTO PRE

Y
YA RP = 5. q N

REGISTRO DE-PERSOMAS JURTDICASE==
RUERO: NOKBRANIENTO DE MANDATAR1IOS====
C000034== ,
POR SESION DE DIRECTORIO DEL 15/12/2004, SE ALORBO:- 1) NOMBRAR A Pagst, EDUARDO
CHAVEZ. CACÉRES..(D.N=1. NO 09343700) COMO GERÉNTE, BENERAL- A PARTIR. DE, La FECHA DEL
PRESENTE ACUERDO, Y OTORBARLE. _PODÉRES EN Su CONDICIONES DE BEÑENTE, GENERAL. LIBRO
DE ACTAS N9- 04, LEGALIZADA, ANTE EL, NOTARIO RICARDO, FERMAÑDINI, BARREDA CoN FECHA
25/11/2003, BAJO, El No 47, 282, POR cÓPIA CERTIFICADA. “DEL
NOTARID FERNANDINT PARKEDA RICARDO EN LA” ciupán DE Lan »,
EL 07/02/2005 A LAS 01532327 PM HORAS, BAJO EL ÑO 200%- -0061597 DEL TOMODLARLO
0459. DERECHOS S/. 40:00-CON RECIBÓ(S) MUMERO(S) eovogesó-oS 00017236- 07, LIMA, 21

hos

"CECILIA HIDALGO MORAN

Notari> de Lima

RO DE 2005, ====e====ka=a==sb==e

cáscara

POR ENACFIFMA ILEGIBLE. SELLO QUE DICE: DR. NILO ARROBA UGAZ - REGISTRADOR, PUBLICO -

DRLC,.==5 cgi ta carr irritar cacipriscieiós ==

PAGINA NUÑERO. 1£=========

¡>=opiesigcias

RESOLUCION. DEL SUPERINTENDENTE NACIONAL DE Los REGISTROS. PUBLICOS NO 121+97-SUNARP

COMCLUS TON :
FORMAL IZADO El INSTRUMENTO. LOS COMPARECTENTES=LE. DIERON” LECTURA,.. DESPUES. DE Lo
CUAL' SE AFIRNAÑON Y RATIFICARON EN: SU: CONTEMÍDO, DECLARÁNDO. DUE” SETRATA- DE UN
ACTO VÁLIDO Y NO SIMULADO,” MANIFESTANDO “ISUALMENTE “CÓNOCER “LOS. ANTECEDENTES: v70'

siccapcóecarobroscóscas

A: VNETNTINUEYE DE
¡ DESDORGE AUGUSTO PERE?
JÉ6, CONCLUYO” EL PROCESO

ÑÍL CINCO, ANTE MI, CARDLA

CON FECHA “VEINTEOCHD “DE ,
Ji a SoLiCPTUD> DE PARTE >
UBRICO “EN=CADA UNA DE- SUE

ÉS TRANSCRIPCIÓN DE LA ESÉ
NOVIEMBRE DEL DOS 1
INTERESADA, EX

Oficina: LIMA. Partida: 06006988. Pag. 66/69

SUNARP

o N* Partida: 06006986
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
BARRETT RESOURCES CORPORATION, SUCURSAL DEL PERU

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : MODIFICACIÓN DE CONTRATO
A 00007

Por Escritura Pública N"2575 de fecha 28.11.2005 otorgada ante Notaria Carola Cecilia
Hidalgo Moran en la ciudad de Lima, se celebra la MODIFICACIÓN EN EL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 67, entre PERUPETRO 5,A,, representada por el señor
José Eduardo Chávez Cáceres, y BARRETT RESO) 'Ú). CORPORATION,
SUCURSAL DEL PERÚ, con intervención de (PERÚ) LLC y THE
WILLIAMS COMPANIES INC, representados por. Jorge Augusto Pérez Taiman
en los siguientes términos: a

Na ¿e
CLÁUSULA TERCERA: Las partes han acórdado introducir en el Contrato las
modificaciones, eliminaciones o agregados quese indican a confinuación:
3.1. Modificar el acápite 1.9. el cual quedará ; do,dé la siguiente manera:
“1.9. Contratista.- BARRETT RESO 5 'Ú). CORPORATION, SUCURSAL DEL

en el asiento B 00002 de la partida

.

E E

3.2. Agregar el acápite 1.53 el cual y +de la siguiente manera:

“1.53 Fecha de Tercera Modificación.- ES el loviembre de 2005, fecha en la que se

suscribe la Modificación del C de pára la Exploración y Explotación de
rá

Hidrocarburos en el Lote 67, Supremo N*044- 2005-ME”

3.3 Modificar el acápite 3.11 el do de la siguiente manera:

“3.11, Interviene Barrett 14 LLC para efectos de otorgar la garantía
corporativa que aperece anexó. D”. La garantía corporativa subsistirá mientras sean
exigibles las obligacionés: Contratista: Serán de aplicación los aparece 223.4 o 223,5, si
producido algún a jálidez o la naturaleza de la garantía corporativa, el
Contratista no un plazo máximo de quince (15) días útiles.

3,4 Modificar el el acáp Es 1, el cual quedará redactado de la siguiente manera:
“20.1 Toda notificatión»4“Eombnicación relativa al Contrato será considerada como

válidamente cursada si es. por éscrito y entregada con cargo o si es recibida por intermedio
de correo certificado:o faéstmil u otros medios que las partes acuerden, dirigida al
destinatario en un drútiMallas siguientes direcciones:

PERUPETRO: “Y vw

PERUPETROS.A..
Gerencia General -
Av. Luis Aldana No320

Lima 41, Perá “-

Fax: 617-1: K«

CONTRA! Az

Barrett Re; (Perá) LLC, Sucursal del Perú
Gerente! al

Av. ¡val y Moreyra 385

5to. Piso, San Isidro

Lima 27, Perú

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 12497-SUNARP

|
Oficina: LIMA. Partida: 06006986. Pag. 67/69

ZONA REGISTRAL N” IX. SEDE LIMA
SUNARP OFICINA REGISTRAL LIMA
18 LIS PEGENTRCS PUBLICOS. N? Partida: 06006986

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
BARRETT RESOURCES CORPORATION, SUCURSAL DEL PERU

Fax: 442-1453 12)

Garante Corporativo: nl

Barrett Resources (Perú) LLC o

Chief Executive Office hi

1209 Orange Street >
Wilmington, Delaware 19801 >

Estados Unidos de América >

Fax: (302) 356 1481

3,5. Modificar el anexo “D” el cual quedará ms según cod y E título que se

archiva en la fecha. => S

Modificación aprobada por Decreto Supremo oa Publicado en el Diario

Oficial El Peruano, el 20/10/2005. - ----------* CD

El título fue presentado el 02/12/2005 a las 04:06: PM hóras; Pajo el N"2005-00592361

del Tomo Diario 0469. Derechos S/.1,320.00 com Bacilos  'DO5S07-08 y 0046095-08.-

LIMA, 27 de Enero de 2006.

Número 2
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

domo)

TO0TWDIVISV
¿opens

£S:0L 1102/20/12
Ar PU
